internal_revenue_service number release date index number --------------------------------------------------------- ------------------------------------- --------------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------- telephone number -------------------- refer reply to cc fip b02 plr-142764-13 date date legend taxpayer state a date property ies crops plant s a b c d e f g -------------------------------------------------------------- ------------ -------------------------- --------- --------------------------- ----------------------- -- -- -- -- -------- --- --- dear ------------------ this is in reply to a letter dated date requesting a ruling on behalf of taxpayer that the commercial plants as defined below are real_property for purposes of sec_856 of the internal_revenue_code facts taxpayer is a state a corporation that intends to elect to be taxed as a real_estate_investment_trust reit for its tax_year that ended date taxpayer owns properties that it leases on a triple-net lease basis to unrelated tenants the unrelated tenants use the properties for the production of crops that the tenants harvest plr-142764-13 taxpayer through a wholly-owned indirect subsidiary purchased a plant property property a property a has approximately e plants substantially_all of which are mature and expected to produce a commercially harvestable crop the commercial plants the commercial plants have complex root systems that are typically b to c feet wide and a feet deep law analysis sec_856 provides that at least percent of a reit’s total assets must be among other sources real_estate_assets sec_856 provides that the term real_estate_assets means real_property including interests_in_real_property sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 provides that the term real_property means land or improvements thereon such as buildings or other inherently permanent structures thereon including items that are structural_components of those buildings or structures in addition real_property includes interests_in_real_property local law definitions do not control for purposes of determining the meaning of the term real_property as used in sec_856 and the regulations thereunder the term includes for example the wiring of a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in the building or other items that are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment that is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though those items may be termed fixtures under local law other sections of the code and regulations are also instructive in defining real_property for example sec_897 and sec_1_897-1 define real_property to include land and unsevered natural products of land including growing crops and plants see also sec_1_263a-8 it is well established by the courts that standing timber is treated as real_property hutchins v king 68_us_53 17_led_544 in addition courts have held that the trees and shrubbery growing on the land are part and parcel of the land see adjes v commissioner 74_tc_1005 plr-142764-13 revrul_67_51 1967_1_cb_68 holds that trees of a fruit orchard or grove are not tangible_personal_property within the meaning of former sec_179 the revenue_ruling states that it is well settled that trees are part and parcel of the land and such trees of a fruit orchard are in the nature of land the commercial plants are plants with large and complex root systems and each commercial plant has an expected life of f to g years as natural products of the land that are attached to the land the commercial plants constitute real_property therefore the commercial plants until severed from property a are real_property within the meaning of sec_856 no opinion is expressed or implied as to the federal tax consequences of this transaction under any provision not specifically addressed herein specifically no opinion is expressed or implied concerning whether taxpayer otherwise qualifies as a reit under subchapter_m part ii of chapter of the code furthermore no opinion is expressed or implied concerning whether the rent from property a constitutes rents_from_real_property for purposes of sec_856 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jonathan d silver____________________ jonathan d silver assistant to the branch chief branch office of associate chief_counsel financial institutions products
